Citation Nr: 1126253	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network in Jackson, Mississippi


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred on February 12, 2008 at Cox Medical Centers.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 determination letter of the Department of Veterans Affairs (VA), Medical Center in Fayetteville, Arkansas.  

The Veteran was scheduled for a Board hearing in December 2010.  In correspondence dated in December 2010, the Veteran's accredited representative submitted a statement that the Veteran wished to withdraw his request for a hearing before the Board.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d),(e) (2010).


FINDINGS OF FACT

1.  The Veteran was treated at a private emergency room on February 12, 2008.

2.  The evidence of record does not establish that the Veteran's condition at the time of his treatment was emergent in nature.

3.  The evidence of record does not establish that a VA medical facility was not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of unauthorized private medical treatment, incurred on February 12, 2008 at Cox Medical Centers, are not met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, and 3.159 (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence to the Veteran in May 2008, VA notified the Veteran of its and his respective duties for obtaining evidence.  The notice did not inform the Veteran of the specific elements necessary for payment under U.S.C.A. § 1725; however, the Board finds no prejudice to the Veteran in this regard, as the evidence reflects that the Veteran had actual knowledge of such elements.  First, the requirements were sent to the Veteran in the May 2008 determination letter.  Second, correspondence from the Veteran dated in October 2008 (notice of disagreement) reflects his knowledge that his treatment must have been emergent in nature and that a VA facility was not feasibly available.  Third, the requirements were sent to the Veteran in the December 2008 statement of the case.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Duty to assist

With regard to the duty to assist, the claims file contains private hospitalization records from February 12, 2008 and the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and records and concludes that there is no outstanding evidence with respect to the Veteran's claim which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria 

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical. 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a definition of when an emergency exists.  An emergency has been noted to be "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing Webster's New World Dictionary, Third College Edition 444 (1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-17.1008 (2008).

To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)	 A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)	If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i)	The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability).

Analysis

The Veteran is seeking reimbursement for treatment he received on February 12, 2008.  

At the time of the Veteran's treatment, he was service connected for hearing loss, evaluated as noncompensable.  There is no evidence of record, and the Veteran has not averred, that his treatment on February 12, 2008, was in any way related to his service-connected hearing loss disability.  Thus, the Veteran is not entitled to service connection under 38 U.S.C.A. § 1728.  

The Board will next discuss whether reimbursement is warranted under 38 U.S.C.A. § 1725.  The clinical evidence of record reflects that the Veteran presented to the Cox Medical Center at 0955 on February 12, 2008 with complaints of cough (yellow), body aches, and nausea with an onset of the day prior, and a headache.  His acuity level was noted to be a 3 out of 5.  His blood pressure was 143/85.  His breathing was "even/unlabored", and his skin was warm and dry.  A secondary assessment noted that he was oriented to the room, cooperative, alert/oriented times 3, and had no cardiovascular complaints.  A radiology report reflects "new density overlying the right heart border which partially obscures the right heart border.  May be superimposition of structures but a focal area of pneumonia not excluded.  Would suggest short term follow-up."  Upon physical examination, it was noted that his general appearance was mild, and he had some respiratory distress of wheezing, rales, and rhonchi.  The clinical impression was acute pneumonia.  He was treated with Tylenol and Claforan.  By 1255, his fever was reduced after Tylenol, and he was given instructions for home.   

The Board acknowledges the Veteran's January 2009 statement in which he stated that when he arrived at the emergency room, on February 12, 2008, he was incoherent from fever and treated with breathing treatments to open his airways.  He also noted that he was in the emergency room for over four hours.  In a statement dated in July 2008, the Veteran averred that at the time of his arrival at the emergency room, he could not breath, had a high fever, and was incoherent.  While the Veteran is competent to state how he felt on February 12, 2008, the Board finds that the objective medical records are more credible and probative than the Veteran's subsequent recollections.  As noted above, the records reflect that the Veteran had a temperature of 100.7 and was alert and oriented times three.  It was also noted that his breathing was even and unlabored, although, subsequent wheezing, rales, and rhonchi were noted.  The records are negative for any breathing treatment, but do reflect an IV antibiotic.  The record reflects that the Veteran was the historian for the visit, a cardiac monitor was not used, and he had no cardiovascular complaints.  Importantly, the records reflect that the Veteran's complaint upon arrival was not breathing difficulty or incoherence, but a cough, body aches, nausea, and a headache.  Upon examination at the hospital, the Veteran was diagnosed with pneumonia, treated, and sent home approximately three hours after arrival; there is no evidence of record that his condition constituted an emergency.  

With respect to whether or not an emergency existed, an emergency has been noted to be "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing Webster's New World Dictionary, Third College Edition 444 (1988)).  The evidence of record does not support that the Veteran's care was rendered in a medical emergency.  The record reflects that the Veteran had been feeling ill since the previous day; thus, he did not have a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Moreover, the record is against a finding that he was in an emergent state when he arrived at the emergency room, or at any time during his hospital visit.  

Reimbursement is warranted when all of the above stated conditions have been met, to include that such care or services of emergency treatment were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  The Board finds that this element has not been met.  

In addition, the Board finds that a VA facility was feasibly available.  The Veteran has averred that he could not drive, and was unable to find anyone willing to drive him to the VA medical center in Fayetteville, which is 125 miles from his home.  The Veteran avers that there was a severe ice storm and a travel advisory on February 12, 2008; however, the record does not reflect that a VA facility was feasibly unavailable.  Although the Veteran may have his primary care doctor in Fayetteville, there were VA medical facilities closer to his home.  The closest VA medical facility to the Veteran's residence is approximately 30 miles.  Although, the Veteran's travel to a VA facility would have taken longer than traveling to Cox Medical Center, which is approximately two miles from the Veteran's residence, the evidence of record does not indicate that a delay in treatment would have been hazardous to the Veteran's life or health, or that a prudent layperson would have reasonably expected that a delay in seeking medical attention would have been hazardous to life or health.  There is no evidence of record that a reasonable person would expect that the a delay in treatment caused by having to drive an additional 28 miles would have put the Veteran's health in serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

Thus, the Board finds that the Veteran's claim fails on two elements:  it was not emergent in nature, and a VA facility was feasibly available.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Therefore, entitlement to reimbursement for the cost of unauthorized private medical expenses incurred on February 12, 2008 under 38 U.S.C.A. § 1725 is not warranted.


ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided on February 12, 2008 is denied. 




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


